205 F.2d 839
HANN, Warden,v.HAWK.
No. 14564.
United States Court of Appeals Eighth Circuit.
July 20, 1953.

Robert A. Nelson, Asst. Atty. Gen. of Nebraska (Clarence S. Beck, Atty. Gen. of Nebraska, was with him on the brief), for appellant.
Richard W. Smith, Miami, Okl., for appellee.
Before SANBORN, JOHNSEN and RIDDICK, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the United States District Court for the District of Nebraska, granting the application of the appellee, Henry Hawk, for a writ of habeas corpus and releasing him from imprisonment in the Nebraska State Penitentiary, where he had been held under a sentence of life imprisonment based upon a State court conviction for murder.


2
The appeal was argued at the November 1952 session of this Court, but, before it was decided, Henry Hawk died, at Council Bluffs, Iowa, on April 21, 1953.  We are urged by counsel to decide the case, notwithstanding the death of Hawk.


3
This case obviously became moot upon Hawk's death, and this Court would not be justified in deciding questions which have become academic, no matter how interesting they may be.  Following the established practice in dealing with a case such as this which became moot pending a decision of this Court on the merits, the judgment appealed from is vacated and the case is remanded with directions to dismiss it.  See United States v. Munsingwear, Inc., 340 U.S. 36, 39, 71 S.Ct. 104, 95 L.Ed. 36.